Citation Nr: 0626597	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  05-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
pulmonary tuberculosis, (minimal, inactive, and arrested from 
May 20, 1958), and its residuals, including a left lung 
nodule. 

2.  Entitlement to service connection for a disorder of the 
left upper chest, left shoulder, and left arm, claimed as 
secondary to or a residual of pulmonary tuberculosis.  


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from June 1949 to September 
1955.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record does not 
indicate that the veteran's pulmonary tuberculosis (minimal 
and arrested from May 20, 1958), is currently active.  

3.  The competent medical evidence of record does not show 
that the veteran's  pulmonary tuberculosis (minimal, 
inactive, and arrested from May 20, 1958), and its residuals, 
including a left lung nodule, are manifested by a history of 
moderately advanced lesions and continued disability 
following arrest, as shown by such symptomatology as 
emphysema, dyspnea on exertion, or impairment of health.

4.  On August 19, 1968, the veteran was in receipt of an 
award of special monthly compensation (SMC) for pulmonary 
tuberculosis; this rating has continuously been in effect for 
at least 20 years, and there is no indication it is based 
upon fraud.

5.  The competent medical evidence of record does not 
establish that any currently diagnosed disorder of the left 
upper chest, left shoulder, and left arm, including 
degenerative joint disease (DJD), is etiologically related to 
active service or manifested to a compensable degree within a 
year after service discharge.


6.  The competent medical evidence of record does not 
demonstrate that any currently diagnosed disorder of the left 
upper chest, left shoulder, and left arm, including DJD, was 
caused by his service-connected pulmonary tuberculosis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for pulmonary tuberculosis (minimal, inactive, and 
arrested from May 20, 1958), and its residuals including a 
left lung nodule, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6723 (2005).

2.  The veteran's award of special monthly compensation (SMC) 
for pulmonary tuberculosis is a protected rating.  
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. §§ 3.951(b), 3.959 
(2005).  

3.  A left upper chest, left shoulder, and left arm disorder 
was not incurred in active service; nor may any such 
disorder, including degenerative joint disease (DJD) be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

4.  A left upper chest, left shoulder, and left arm disorder, 
is not proximately due to or the result of service-connected 
pulmonary tuberculosis.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2005); Wallin v. West, 11 Vet. 
App. 509, 512 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, January 2004 
and April 2004 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought, and of the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claims.  The January 2004 letter provided information as 
to the first three VCAA notice elements for the veteran's 
increased rating claim, while the April 2004 letter addressed 
those elements, but also addressed the fourth VCAA notice 
element, with regard to both matters now on appeal.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the event of an award 
of service connection.  Id.  

The Board notes that the aforementioned Dingess/Hartman 
analysis also appears to extend to the veteran's claims.  In 
the pending appeal, as noted earlier, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claims, as well as notice of 
the type of evidence necessary to establish his desired 
disability rating for his increased rating claim (but not for 
his service connection claim.  As well, the RO did not 
provide the veteran with notice of the type of evidence 
necessary to establish an effective date for any award of 
benefits for either claim.  Despite the inadequate notice 
provided to the veteran on certain elements as noted 
immediately above, however, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a question 
that was not addressed by the agency of original 
jurisdiction, it must consider whether the veteran has been 
prejudiced thereby).  In this regard, because the Board 
concludes below that the preponderance of the evidence is 
against both claims, any question as to the disability rating 
or effective date to be assigned in this case is accordingly 
moot.  

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this regard, the Board observes that the veteran's service 
medical records are associated with the claims file, as are 
all pertinent VA and private medical records identified 
and/or provided by the veteran.  As well, the veteran was 
provided with a VA examination in support of his claims, as 
conducted in February 2004.  See 38 C.F.R. § 3.159(c)(4)(i) 
(2005); see also McLendon v. Nicholson, No. 04-185 (U.S. Vet. 
App. June 5, 2006) (as amended August 7, 2006).  

The Board is also aware that in a March 2005 statement, the 
veteran identified certain medical records as missing from 
his claims file, and asked the RO to obtain them for his 
appeal.  The Board further observes, however, that the 
medical information identified by the veteran, as pertaining 
to his treatment for pulmonary tuberculosis in 1957 and 1958, 
is already of record, and contained in the earlier-dated 
portion of his claims file.

Furthermore, at this time, the veteran has not made the Board 
aware of any additional and potentially pertinent evidence 
that needs to be obtained in order to fairly decide the 
claims.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained, and that the case is ready for 
appellate review. 

Again, the evidence available for review includes the 
veteran's service medical records, VA outpatient treatment 
and examination reports, private medical reports, and 
statements and argument provided by the veteran and his 
representative in support of the claims.  In reaching its 
decisions herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now contained in the claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decisions, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

Entitlement to a Compensable Evaluation for Pulmonary 
Tuberculosis (Minimal, Inactive, and Arrested from May 20, 
1958), and its Residuals, Including a Left Lung Nodule

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Evaluation of a service-connected 
disability requires review of the entire medical history 
regarding the disability.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking employment per 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  
38 C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. 
§ 4.7 (2005).

The veteran is currently in receipt of a noncompensable 
evaluation for service-connected pulmonary tuberculosis 
(minimal, inactive, and arrested from May 20, 1958), and its 
residuals, including a left lung nodule, under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6723 (2005).  

The Board notes that Public Law 90-493 repealed Section 356 
of Title 38 of the United States Code, which provided for 
graduated ratings for inactive tuberculosis.  The repealed 
section, however, still applies in the case of any veteran 
who on August 19, 1968, was entitled to receive compensation 
for tuberculosis.  See 38 C.F.R. § 4.96 (2005).

In the instant case, the repealed Section 356 of Title 38 of 
the United States Code is applicable because the RO awarded 
compensation to the veteran for pulmonary tuberculosis as 
effective from June 13, 1957.  Under the protective criteria 
for pulmonary tuberculosis for veterans entitled to receive 
compensation as of August 19, 1968, the general rating 
formula for inactive pulmonary tuberculosis, per 
DC 6721 to DC 6724, provides for a 100 percent rating for two 
years after the date of inactivity, following active 
pulmonary tuberculosis.  Thereafter, for four years, or in 
any event to six years after the date of inactivity, a 50 
percent rating is for assignment.  Thereafter, for five 
years, or to 11 years after the date of inactivity, a 30 
percent rating is for assignment.  Following far advanced 
lesions diagnosed at any time while the disease process was 
active, a minimum 30 percent rating is for assignment.  
Following moderately advanced lesions, but provided that 
there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, or other similar 
symptomatology, a 20 percent rating is for assignment; 
otherwise, only a noncompensable rating is for assignment.  
The notes following the general rating formula for inactive 
pulmonary tuberculosis specify that the graduated 50 percent 
and 30 percent ratings, as well as the permanent 30 percent 
and 20 percent ratings, are not to be combined with ratings 
for other respiratory disabilities.  See 
38 C.F.R. § 4.97 (2005).

Thus, under the above rating scheme, a veteran who was 
awarded service connection for pulmonary tuberculosis was 
compensated for 11 years after the disease was arrested: a 
period during which he may have had no disability 
attributable to pulmonary tuberculosis.  Following the 11-
year rating period (while the disease was inactive), a 30 
percent evaluation was continued if far-advanced lesions had 
developed while the disease was active.  Or, following 
moderately advanced lesions during active disease, a 20 
percent evaluation was assigned if there was actual residual 
disability.  If there was no actual residual disability, then 
only a noncompensable evaluation was available.

First, in accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(2005) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all of the evidence of record 
pertaining to the history of the veteran's pulmonary 
tuberculosis.  The Board has found nothing in the historical 
record, however, which would lead it to the conclusion that 
the current evidence is not adequate for rating purposes, and 
is of the opinion that this case presents no evidentiary 
considerations that would warrant further exposition of 
remote clinical histories and findings pertaining to this 
service-connected disability.

The Board observes that the medical evidence of record 
establishes that the veteran's pulmonary tuberculosis has 
been inactive for well over 11 years, and so the permanent 30 
percent and 20 percent ratings available under DC 6723 are 
the only criteria applicable to the instant matter.  In 
applying these criteria to all of the pertinent evidence of 
record, however, the Board finds that, as especially based 
upon the medical evidence of record, a compensable rating for 
pulmonary tuberculosis is not warranted at this time.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.97.  There is no medical 
evidence of record to show that the veteran's pulmonary 
tuberculosis has become active again after its complete 
arrest on May 20, 1958.  There is also no recorded objective 
medical finding of either far or moderately advanced lesions 
during the period while the veteran's pulmonary tuberculosis 
was active.  As well, while there is medical evidence of one 
tiny calcified density at the left lung apex, described as 
likely representative of a calcified granuloma in a February 
2004 VA X-ray evaluation report, the Board does not find this 
to be evidence of continued disability following historical 
evidence of moderately advanced lesions (so as to qualify for 
a higher 20 percent rating under DC 6723).  On VA examination 
in February 2004, the examiner specifically opined that but 
for the one calcification, there were no current residuals 
from the veteran's previously active pulmonary tuberculosis, 
and additionally stated that there was no current residual 
functional impairment from pulmonary tuberculosis or any such 
residual(s), including the calcification.  The Board is aware 
of the veteran's argument that the noted calcification is 
representative of additional impairment so as to qualify for 
a higher or separate disability rating, but the veteran, as a 
layman, is not qualified to provide such a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
the Board finds that it was appropriate for the RO to include 
consideration of this residual as part of the veteran's 
disability rating for pulmonary tuberculosis.  See 38 C.F.R. 
§ 4.14 (2005).  Thus, especially in consideration of all of 
the above, the Board finds that the evidence of record does 
not more nearly approximate the criteria necessary for the 
assignment of a compensable rating under DC 6723.  38 C.F.R. 
§ 4.7.      

The Board has reviewed VA's Schedule for Rating Disabilities 
(Rating Schedule) in order to identify any other diagnostic 
codes that may apply to afford the veteran a compensable 
rating in this case.  Notably, however, DC 6723 is 
specifically tailored to the evaluation of pulmonary 
tuberculosis and its residuals, and so it appears to be the 
most appropriate for consideration of the current severity of 
this service-connected disability.  The Board further 
observes that there does not appear to be another similar 
diagnostic code contained in the Rating Schedule (so as to be 
available to rate this disability by analogy).  See 38 C.F.R. 
Part 4.

The Board additionally recognizes that the veteran is also in 
receipt of a now-repealed benefit of special monthly 
compensation (SMC) from May 20, 1958, for his pulmonary 
tuberculosis, pursuant to 38 U.S.C.A. § 1114(q) and 38 C.F.R. 
§ 3.350(g) (as in effect prior to August 19, 1968, but still 
applicable to the instant appeal).  To that end, the 
historical record reflects that the veteran's assigned 
disability ratings for pulmonary tuberculosis were graduated 
at: 100 percent from December June 1957 to May 1960; 50 
percent from May 1960 to May 1964; 30 percent from May 1964 
to May 1969; and zero (0) percent (a noncompensable rating), 
as effective from May 20, 1969.  The record further indicates 
that the veteran's pulmonary tuberculosis was completely 
arrested from May 20, 1958, and that he was then entitled to 
SMC under 38 U.S.C. § 314(q) (West 1964) and Veterans 
Regulation No. 1 (a), Part 1, Paragraph II, Subparagraph (q).

As well, pursuant to 38 U.S.C.A. § 110 (West 2002) and 38 
C.F.R. § 3.951(b) (2005), a disability that has been 
continuously rated at or above any particular evaluation 
level for 20 or more years for compensation purposes will not 
be reduced to less than such evaluation, except upon a 
showing that such rating was based upon fraud.  The 20-year 
period is computed from the effective date of the evaluation 
to the effective date of the reduction of that evaluation.

Prior to August 19, 1968, a monthly rate of $67, pursuant to 
38 U.S.C. § 314(q), was the minimum monthly compensation 
payable for a certain class of veterans who had inactive 
tuberculosis (i.e., when the disease was in complete arrest).  
In August 1968, however, Congress repealed 38 U.S.C. § 
314(q).  See Pub. L. No. 90-493, Section 4(a) (August 19, 
1968, 82 Stat. 809).  Section 4(b) of Public Law No. 90-493, 
however, protected the prior entitlement to the minimum 
monthly payment amount for those veterans receiving or 
entitled to receive this SMC as of August 19, 1968.  Here, 
the veteran was in receipt of the $67 special monthly 
compensation benefit prior to the change in the law, and 
therefore he continues to receive these payments.  See 38 
C.F.R. § 3.959 (2005).

As well, current law provides that for a veteran who was 
receiving or entitled to receive compensation for 
tuberculosis on August 19, 1968, the minimum monthly rate is 
$67.  This minimum special monthly compensation is not to be 
combined with or added to any other disability compensation. 
38 C.F.R. § 3.350(g)(1) (2005).  
Thus, if the veteran were to receive VA compensation for any 
other qualifying disability, he would simultaneously have to 
forfeit his right to this SMC payment for as long as he 
received such additional compensation.  The law as it now 
stands, however, also does not appear to afford the veteran 
any higher amount of SMC for his completely arrested 
pulmonary tuberculosis, in excess of his $67 monthly benefit.  
38 U.S.C.A. § 1114(q); 38 C.F.R. § 3.350(g).

As well, the Board has contemplated extraschedular evaluation 
in this case, but finds that there has been no showing that 
this disability has: (1) caused marked interference with 
employment beyond the interference contemplated in the 
currently assigned rating; (2) necessitated frequent periods 
of hospitalization; or (3) otherwise rendered impracticable 
the regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) is not warranted.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Lastly, the Board has considered the benefit of the doubt 
rule, but because the preponderance of the evidence is 
against the claim, the evidence is not in a state of relative 
equipoise, and there is simply no basis to apply it.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Disorder of the Left 
Upper Chest, Left Shoulder, and Left Arm, Including as 
Secondary to or a Residual of Pulmonary Tuberculosis  

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A disorder that is proximately due to or the result of 
another service-connected disease or injury also warrants 
service connection on a secondary basis.  38 C.F.R. 
§ 3.310(a) (2005).  Accordingly, a claim for secondary 
service connection may be granted if a disorder is 
sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on this 
issue, there must be: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the currently claimed disorder.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  A determination as to 
whether these requirements are met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Board first observes that the veteran's service medical 
records reflected no complaints, symptoms, diagnoses, or 
treatment of any left upper chest, left shoulder, or left arm 
disorder.  

The veteran's VA and private VA medical reports of record, as 
dated from around the time of his initial treatment for 
pulmonary tuberculosis in 1957 and up to the present, are 
negative for any recorded diagnosis of a chronic left upper 
chest, left shoulder, or left arm disorder that was noted to 
be attributable to either his period of active service or to 
his service-connected pulmonary tuberculosis.  As well, on VA 
examination in February 2004, while the examiner, after 
clinical evaluation and record review, did diagnose 
degenerative joint disease (DJD) with respect to the left 
shoulder, he did not describe that problem as related to 
active service or as a residual of the veteran's pulmonary 
tuberculosis.  

Thus, under direct service connection principles, the Board 
must deny the claim because there is no competent medical 
evidence of any left upper chest, left shoulder, or left arm 
problem in service, or of any currently diagnosed problem 
that is etiologically related to active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  As well, while there is a 
diagnosis of left shoulder DJD of record, this record does 
not establish that the veteran developed such arthritis 
within a year after service discharge so as to render him 
eligible for presumptive service connection.  Moreover, there 
is also no such record of a diagnosed left upper chest or 
left arm disease that manifested to a compensable degree 
within a year after service, and so neither of those claimed 
problems are eligible for presumptive service connection.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309.    

The crux of the veteran's argument, however, is that he 
should be entitled to service connection for all three of 
these left upper extremity problems as secondary to his 
service-connected pulmonary tuberculosis because he did not 
have any such problems prior to the onset of that disease, 
and as he never injured those areas before or after that 
time.  He avers that this infection must have originally 
affected the muscle and skeletal portions of the left upper 
extremity at that time as well, thus leading to his current 
problems.  

As noted, however, in order to meet the requirements for 
secondary service connection per Wallin, there must be 
medical evidence of both a currently diagnosed disorder and a 
causal relationship between the service-connected disability 
and the newly claimed disorder.  Again, while there is 
evidence of currently diagnosed DJD of the left shoulder, 
there is no such diagnosis with respect to the veteran's 
claimed left upper chest and left arm problems.  As well, 
there is no competent medical evidence of record of a 
favorable etiological relationship between the veteran's 
service-connected pulmonary tuberculosis and these three 
claimed resultant disorders.  The Board is aware that the 
veteran has rendered such an opinion, but again, the veteran, 
as a layman, may not be considered competent to provide such 
evidence.  Espiritu, supra.  Accordingly, because all three 
of the Wallin requirements are not met, the Board must also 
deny the veteran's claim for service connection on a 
secondary basis.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310(a).

Again, in reviewing the foregoing, the Board has been 
cognizant of the benefit of the doubt rule.  The 
preponderance of the evidence, however, is against this claim 
as well.  As such, this case does not present such a state of 
balance between the positive evidence and the negative 
evidence - a state of relative equipoise - so as to allow for 
a more favorable determination.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for pulmonary tuberculosis (minimal, 
inactive, and arrested from May 20, 1958) and its residuals, 
including a left lung nodule, is denied.

Service connection for a left upper chest, left shoulder, and 
left arm disorder, including as secondary to or a residual of 
pulmonary tuberculosis, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


